OPINION — AG — ** DRIVING WHILE UNDER THE INFLUENCE — HIGHWAY — DEFINITIONS ** DEFENDANTS (1950) ARE CHARGED WITH OPERATING A MOTOR VEHICLE WHILE UNDER THE INFLUENCE OF INTOXICATING LIQUOR. YOU CALL ATTENTION TO THE FACT THAT 47 O.S. 93 [47-93], MAKES IT UNLAWFUL FOR ANY PERSON UNDER THE INFLUENCE OF INTOXICATING LIQUOR AND/OR DRUGS TO OPERATE A MOTOR VEHICLE ON ANY "HIGHWAY" AS DEFINED IN 47 O.S. 91 [47-91]. THIS PROVISION WAS REPEALED BY UNIFORM TRAFFIC CODE AND NOW DEFENDANTS ARE ATTEMPTING TO QUASH INFORMATIONS . . . WE BELIEVED THAT 47 O.S. 93 [47-93] IS STILL TO BE CONSTRUED AND APPLIES WITH THE DEFINITION OF "HIGHWAY" IN 47 O.S. 91 [47-91] (ARREST, DRUNKEN DRIVING) CITE: 47 O.S. 91 [47-91], 47 O.S. 93 [47-93] (SAM H. LATTIMORE)